Citation Nr: 1029868	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to TDIU.

In May 2009, the Board remanded the Veteran's claim for further 
development, specifically to obtain a VA examination and opinion 
concerning his employability.  In May 2010, the VA Appeals 
Management Center issued a Supplemental Statement of the Case, in 
which it continued to deny the Veteran's claim.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities are not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met, and the case does not 
warrant referral for consideration of individual unemployability 
on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).
In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2007.  The RO informed the appellant that, in order to establish 
a claim for TDIU, he must show that his service-connected 
disabilities are sufficient, without regard to other factors, to 
prevent him from performing the mental and/or physical tasks 
required to get or keep substantially gainful employment.  The 
Veteran was also advised of the division of responsibility 
between the appellant and VA for obtaining the required evidence.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

The February 2007 letter also informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

      b.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA and private treatment records, and a TDIU 
examination dated July 2009.  In addition, the claims folder 
contains the Veteran's statements in support of his claim.  The 
Veteran has not referenced any outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claim that have 
not already been obtained and added to the record.

With regard to the VA examination, the Board observes that the 
examiner reviewed the complete claims folder, including the 
Veteran's service and post-service treatment records, elicited 
from the Veteran his history of disability complaints and 
symptomatology, and performed a complete physical examination 
that included a review of radiographic findings.  The examination 
report is thorough and consistent with contemporary treatment 
records.  Accordingly, the Board finds the examination report is 
adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.



II.  Laws and Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Total disability is 
considered to exist when there is any impairment of mind or body 
that is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a) (1) (2009).  Under the applicable regulations, benefits 
based on individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the individual from 
securing or following gainful employment.  Under 38 C.F.R. § 
4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  In such 
cases, consideration is given to the veteran's background, 
including his employment and educational history.  38 C.F.R. 
§4.16(b) (2009).  The Board does not have the authority to assign 
an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance, but rather, must refer the case for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful 
employment.   38 C.F.R. § 4.16(a).  Factors to be considered in 
determining whether unemployability exists are the veteran's 
education and employment history, and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 
330, 332 (1991).  Consideration may not be given to the Veteran's 
age or to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  For a 
veteran to prevail on a claim of entitlement to TDIU, the record 
must reflect some factor which takes the case outside the norm.  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate question 
is whether the veteran, because of service-connected 
disabilities, is incapable of performing the physical and mental 
acts required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

III.  Factual analysis

The Veteran contends that he is unable to work as a result of his 
service-connected joint disabilities, as well as service-
connected disabilities resulting from shell fragment wounds.  
Specifically, he states that he is unable to stand or sit for 
more than 30 minutes at a time, and cannot walk more than short 
distances without pain.  See Veteran's letter, May 2010.

In this case, the Veteran is service connected for shell fragment 
wound, left scapular area and back with retained fragments and 
injuries, Muscle Group I and II, evaluated as 20 percent 
disabling; degenerative disc disease of the lumbar spine, 
evaluated as 20 percent disabling; shell fragment wound of the 
right arm and shoulder with retained shell fragments, injury, 
moderate, Muscle Group VI, evaluated as 10 percent disabling; 
osteoarthritis of the right hip, evaluated as 10 percent 
disabling; osteoarthritis of the left hip, evaluated as 10 
percent disabling; patellofemoral arthritic changes of the right 
knee, evaluated as 10 percent disabling; patellofemoral arthritic 
changes of the left knee, evaluated as 10 percent disabling; 
shell fragment wound, right deltoid region, injury slight, Muscle 
Group VI, evaluated as non-compensable (zero percent); shell 
fragment wound, left lumbar area, injury slight, Muscle Group XX, 
evaluated as non-compensable; and malaria, evaluated as non-
compensable.  His combined rating is 70 percent.  See 38 C.F.R. § 
4.25.  Although it does not appear that he has a single 
disability rated as at least 40 percent disabling, the provisions 
of 38 C.F.R. § 4.16(a)(2) provide, in pertinent part, that 
disabilities resulting from common etiology or a single accident 
are to be considered one disability for the purpose of 
determining the single 60 percent disability or one 40 percent 
disability in combination.  Here, the service-connected low back 
disorder is recognized as related to the service-connected shell 
fragment wounds of the left scapular area and back, while the 
disabilities of the hips and knees are recognized as secondary to 
the low back disorder.  Therefore, the Board finds that he meets 
the schedular criteria for TDIU consideration.

Nonetheless, the Board is still required to make a determination 
concerning the Veteran's employability for the purpose of 
satisfying the criteria for a TDIU, just as such a finding must 
also be made herein to determine whether or not the evidence 
warrants referral to the appropriate VA officials for 
consideration of entitlement to a TDIU on an extraschedular basis 
under the provisions of 38 C.F.R. § 4.16(b).  See Bowling, 15 
Vet. App. at 16.  

In a March 2007 application for unemployability benefits, the 
Veteran reported that he last worked on a full time basis in 
January 1991.  He did not complete the portion of the form 
requesting information regarding his educational level.

During the July 2009 TDIU examination, the Veteran specifically 
told the examiner that he wanted "to have some sort of part-time 
work essentially to keep himself busy."  It was noted that after 
service, the Veteran worked at a 7-Up bottling company, managed a 
service station for five to six years, and ultimately ended up 
working for a paper company in customer service and purchasing.  
During the functional assessment, he said that he was unable to 
walk more than 1-2 blocks and was unable to stand more than 20-30 
minutes due to pain in his right groin area.  He also said that 
he was unable to sit for longer than 30 minutes due to pain that 
developed in his right buttock and radiated from his back.  He 
denied having any joint dislocations or subluxations.  The 
examiner diagnosed him with lumbar spine degenerative disc 
disease, left shoulder acromioclavicular joint arthritis, right 
shoulder retained deep shrapnel, bilateral hip osteoarthritis, 
right quadrant greater than left, bilateral knee osteoarthritis, 
mild, and bilateral glenohumeral osteoarthritis, mild.  Based on 
the examination findings, the examiner concluded that the Veteran 
was at least as likely as not able to obtain and/or maintain 
substantially gainful employment.  He specifically noted that, 
although the Veteran would be prohibited from any sort of manual 
labor due to his symptomatic osteoarthritis of the bilateral 
hips, knees and lumbar spine, he would certainly be able to 
maintain gainful sedentary employment.  The examiner noted that 
the Veteran also agreed with this assessment.  

It was noted in the July 2009 report of a general medical 
examination that the Veteran retired from active employment in 
1992 due to age requirements.  He had worked as a customer 
service representative in a paper product company.  After that, 
he intermittently he worked as a part time custodian, retiring 
from that in 2003.  He had not been gainfully employed since 
2003.

In addition to the VA examination report, the Board notes that 
there are treatment records for the Veteran's medical treatment 
at the Dayton, Ohio VA Medical Center.  While these records 
appear to indicate that the Veteran's orthopedic disabilities 
have become progressively worse, they do not address the issue of 
his employability.  

IV.  Conclusion

As noted above, the Veteran's combined rating for his service-
connected disabilities is 70 percent, reflecting a very 
substantial degree of disability.  The Board notes, however, that 
although his combined service-connected disabilities meet the 
percentage rating standards for TDIU, as previously stated, in 
order to qualify for TDIU, there must be a finding that the 
Veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of gainful 
employment consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  As noted 
above, a competent VA examiner concluded that, despite his 
service-connected disabilities, the Veteran was not precluded 
from engaging in substantially gainful sedentary employment.

In addition, the Board finds no evidence suggesting that the 
Veteran's case is outside the norm, requiring extraschedular 
consideration.  See Van Hoose v. Brown, supra.

While the Board has considered the Veteran's recent statement in 
May 2010 that he is unable to sit or stand for more than 30 
minutes at a time, and is therefore unable to work, during the 
July 2009 VA examination, the Veteran himself said that he wanted 
to find some part-time work to keep himself busy.  In this 
regard, the Board notes that, in spite of the fact that he also 
told the examiner at that time that he could not sit for more 
than 30 minutes at a time, he nevertheless felt that he was able 
to engage in sedentary work, as the VA examiner noted that he 
agreed with the examination assessment.  In light of these 
findings, the Board concludes that the Veteran is not shown to be 
unable to obtain or maintain employment due solely to his 
service-connected disabilities.

In short, while the Board does not doubt that the Veteran's 
service-connected disabilities have a significant effect on his 
ability to work, which is recognized by the 70 percent combined 
evaluation currently in effect, the preponderance of the evidence 
does not support his contention that his service-connected 
disabilities are of such severity as to preclude his 
participation in gainful employment.  The Board further notes 
that there are no findings that would warrant referral of the 
claim for extraschedular consideration.  Accordingly, as the 
evidence of record is not in equipoise, the "benefit-of-the-
doubt" doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to TDIU is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


